DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on October 20, 2021, the rejections of claims 1-12 and 14-20 under 35 U.S.C. 112(b), 102 or 103 as stated in the Office Action mailed on July 20, 2021 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, line 2, substitute “thesubstrate” with --the substrate--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the carbon nanotube network” in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends from claim 3, so it is indefinite for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US Pub. 2020/0091287; hereinafter “Glass”) in view of Dewey et al. (US Pub. 2020/0105751; hereinafter “Dewey”).
Glass discloses [Re claim 1] a method comprising: forming a first low-dimensional layer 138 (channel material; page 7, paragraph 63) over an isolation layer (an insulator from SOI structure; page 6, paragraph 58); forming a first sacrificial layer 136 (page 7, paragraph 63) over the first low-dimensional layer 138 (see fig. 6); forming a second low-dimensional layer 138 over the first sacrificial layer 136 (see fig. 6); forming a second sacrificial layer 136 over the second low-dimensional layer 138 (alternating stack; see fig. 6); patterning the first low-dimensional layer 138, the first sacrificial layer 136, the second low-dimensional layer 138, and the second sacrificial layer 136 into a protruding fin 160 (page 8, paragraph 67; see fig. 7), with remaining portions of the first low-dimensional layer 138, the first sacrificial layer 136, the second low-dimensional layer 138, and the second sacrificial layer 136 being a first low-dimensional strip, a first sacrificial strip, a second low-dimensional strip, and a second sacrificial strip, respectively (alternating layer stack 134; see fig. 7); forming a transistor 100 based on the protruding fin 160 (see fig. 13), wherein the forming the transistor 100 
Glass fails to disclose explicitly wherein the first sacrificial layer and the second sacrificial layer are insulators.
However, Dewey discloses wherein sacrificial materials 302, 303 for an alternating stack may be any insulator such as an oxide (page 5, paragraphs 38 and 39), and Dewey also discloses the sacrificial materials 302, 303 may be semiconductor materials such as a silicon (page 5, paragraphs 38 and 39).  Therefore, insulator material and semiconductor material are interchangeable for a sacrificial material.  The sacrificial material 136 in Glass is also silicon or SiGe (page 7, paragraph 63).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain insulator for a sacrificial material, as taught by Dewey, because it would have been to selectively etch by a given etch scheme (Dewey; page 5, paragraph 39).
[Re claim 5] Glass fails to disclose explicitly wherein the forming the first low-dimensional layer comprises depositing a Transition Metal Dichalcogenide (TMD) layer.
2) for a channel region in TFT (page 2, paragraph 14).  MoS2 is one of compounds for TMD.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a TMD material for a device layer, as taught by Dewey, because it would have been to obtain desired electrical characteristics, such as superconductivity, appropriate for a transistor structure.
Glass discloses [Re claim 8] wherein the forming the transistor 100 comprises: removing the first insulator 136 and the second insulator 136 (page 10, paragraph 88) (see rejection of claim 1, which the sacrificial material can be an insulator); and depositing a gate dielectric 144 (page 11, paragraph 93), wherein the gate dielectric 144 comprises: upper portions, each overlapping and in contact with a top surface of one of the first low-dimensional layer 132 and the second low-dimensional layer 132 (the first low-dimensional layer 138 forms nanowire 132; pages 10-11, paragraph 89; and the gate dielectric 144 and gate electrode 142 wrap around the body of each nanowire 132; page 5, paragraph 47; so the gate dielectric 144 is in contact with each nanowire 132; see figs. 1A and 1B); and lower portions, each overlapped by and in physical contact with a bottom surface of one of the first low-dimensional layer 132 and the second low-dimensional layer 132 (see figs. 1A and 1B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Dewey, and further in view of Ping et al. (US Pub. 2010/0108982; hereinafter “Ping”) and Cao et al. (US Pub. 2013/0130446; hereinafter “Cao”).
[Re claim 2] Glass in view of Dewey fails to disclose explicitly wherein the forming the first low-dimensional layer comprises growing a carbon nanotube network through an immersion process.
However, Ping discloses forming a mesh-like network of carbon nanotubes (page 2, paragraph 19).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a network of carbon nanotubes, as taught by Ping, because it would have been to obtain desired electrical and thermal conductivity characteristics appropriate for a transistor structure.  
And Cao disclose wherein carbon nanotubes can be formed by immersing into an aqueous solution (page 3, paragraphs 58, 59 and 61).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form carbon nanotubes by an immersion process, as taught by Cao, because it would have been to evenly obtain carbon nanotubes in a desired area by performing a relatively inexpensive process.

Allowable Subject Matter
Claims 6, 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 7 recites the forming the transistor comprises: depositing a gate dielectric on a top surface and sidewalls of the protruding fin.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 22 depends from claim 6, so it is objected for the same reason.
Claims 9-11, 15-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 9 recites the source/drain region contacts ends of the aligned carbon nanotubes.
Claim 15 recites the source region and the drain region are in physical contact with ends of the carbon nanotubes.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 10, 11, 16-21 and 23 variously depend from claim 9 or 15, so they are allowed for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 26, 2022